DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for international priority under 35 U.S.C. 371. The current application is a national statement commencement of Application No. PCT/JP2017/025215, filed on July 11, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 7, 2020, November 4, 2020 and November 4, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
As a result of the Preliminary Amendment filed on January 7, 2020, claims 1-10 are pending. Claims 1, 3-8 and 10 are amended. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shouldice et al., United States Patent Application Publication No. US 2018/0106897 A1.

Regarding claim 1, Shouldice discloses an identification device (Fig 23C, RPT device; Detailed Description, [0332-0367]) comprising: 
at least one memory storing instructions (Fig. 23C, memory, #4260); and 
at least one processor connected to the at least one memory and configured to execute the instructions to (Fig. 23C, central controller, #4230; Detailed Description, [0368-0377]): 
generate factor information relating to pulse-wave information with respect to an identification target in accordance with biological model information representing a relevance between pulse-wave information representing a pulse wave and the factor information representing a factor of pulse wave (Figs. 4-7, Detailed Description, [0151-0211], “FIG. 4 outlines a system for calculating human biometric characteristics from physiological parameters and optionally by combining behavioural characteristics (e.g., patterns of daytime activity, location, spikes or changes in heart rate/respiration rate at particular times of the day). A daytime signal may contain both physiological signals as well as behavioral data. It can be seen that sleep time and daytime detection can be combined or considered separately, depending on the available sensors and desired use case.”); 
select certain list information satisfying a predetermined determination criterion of the generated factor information out of list information associating the factor information generated based on the pulse-wave information representing a pulse wave of a biological subject to be an identification target with identification information for identifying the biological subject (Figs. 4-7, Detailed Description, [0151-0211], “While no single parameter may allow distinguishing of users (e.g., mean heart rate or mean respiration rate at rest or in a specific sleep stage such as deep sleep), a more advanced system may combine multiple features and thus an early integration approach is favored whereby the group of features are fed into a classifier. If training data (labelled data) are available, a supervised classification system can be employed, whereby a large training dataset is provided to the system to produce model parameters. Data from the first use (day or night signals) can be fed back to update a user specific classifier in order that the biometric “fingerprint” be increased in user specific accuracy. This could be achieved via an enrollment step, whereby a sample acquired template is stored in a database.”); and 
identify the identification information in the selected certain list information (Figs. 4-7, Detailed Description, [0151-0211], “Based on the probability that a specific user is detected, the system accesses an identity and access management (IAM) system in order to check for a likely candidate. A statistical comparison is performed, and a decision is made to either authenticate the human's biometric as valid (and grant or check an associated authorisation level—or refer to a separate database for same) or to reject the biometric (not authenticate the user).”).

Regarding claim 2, Shouldice discloses wherein the factor information includes information representing an occlusion degree of blood flow in blood vessels Detailed Description, [0129], “4.5 Blood Pressure Parameters [0130] a. Derived from a wearable photoplethysmography based sensor”; photoplethysmography based sensor measures change in volume of blood flow which can represent occlusion).

Regarding claim 3, Shouldice discloses wherein the factor information includes information representing a volume of blood flow in blood vessels (Detailed Description, [0129], “4.5 Blood Pressure Parameters [0130] a. Derived from a wearable photoplethysmography based sensor”; photoplethysmography based sensor measures volume of blood flow).

	Regarding claim 7, Shouldice discloses wherein 
the list information includes information representing a movement of the biological subject at measuring the pulse wave of the biological subject (Detailed Description, [0313], [0393], “Transducers may be internal of the device 4000, or external of the RPT device 4000. External transducers may be located for example on or form part of the air delivery circuit 4170, e.g. at the patient interface 3000. External transducers may be in the form of non-contact sensors such as a Doppler radar movement sensor that transmit or transfer data to the RPT device 4000.”) and
 the at least one processor is configured to execute the instructions to identify the certain list information based on the information representing a movement of the identification target and the generated factor information (Detailed Description, [0313] [0393], “The sensor device may then record user movement both via its non-contact sensor(s) and a camera in a dark bedroom (e.g., recorded on the device memory, and/or transmitted via wireless communications). Where events are detected in real-time or at end of night (e.g., SDB episodes, particular types of movement such as PLM/RLS, unusual movements, breathing rate as detected via a non-contact or minimal contact sensor) or other events such as snore, wheeze, cough (e.g., detected via a non-contact microphone/transducer), a processor may link/associate the detected events with segments of video detected by the IR camera taken during a common time frame. The associated/linked segments (and optionally periodic timed frames) can then be accessed together (such as for display on a display device such as a phone or computer) to give the user an easy way to index the video to see significant events of the night. Thus, it can allow a user to, for example, view an SDB event in video. For example, they may see themselves stopping breathing, and taking a subsequent recovery breath. The video, indexed by events, could be seen on a smart device (such as a sensor device with an integrated monitor/display or a smart phone, laptop or computer that communicates with the sensor device) and could for example allow very fast video review of a night's sleep, e.g., by events.”).

Regarding claim 8, Shouldice discloses wherein
 the factor information in the list information is generated for the pulse wave information measured during pressuring the biological subject (Detailed Description, [0397-0409], “In use, a signal from the pressure transducer 4272 is received by the central controller 4230. In one form, the signal from the pressure transducer 4272 is filtered prior to being received by the central controller 4230.”) and 
the pulse wave information for the identification target is pulse wave information measured during pressuring the identification target (Fig. 23C, pressure sensors, #4272; Detailed Description, [0397-0409]; See also Detailed Description, [0348-0354], pressure generator).

Regarding claim 9, Shouldice discloses an identification method by an information processing device(Fig 23C, RPT device; Detailed Description, [0332-0367]; Fig. 23C, central controller, #4230; Detailed Description, [0368-0377])), the identification method comprising: 
generating factor information relating to pulse-wave information with respect to an identification target in accordance with biological model information representing a relevance between pulse-wave information representing a pulse wave and the factor information representing a factor of pulse wave (Figs. 4-7, Detailed Description, [0151-0211], “FIG. 4 outlines a system for calculating human biometric characteristics from physiological parameters and optionally by combining behavioural characteristics (e.g., patterns of daytime activity, location, spikes or changes in heart rate/respiration rate at particular times of the day). A daytime signal may contain both physiological signals as well as behavioral data. It can be seen that sleep time and daytime detection can be combined or considered separately, depending on the available sensors and desired use case.”); 
selecting certain list information satisfying a predetermined determination criterion of the generated factor information out of list information associating the factor information generated based on the pulse-wave information representing a pulse wave of a biological subject to be an identification target with identification information for identifying the biological subject Figs. 4-7, Detailed Description, [0151-0211], “While no single parameter may allow distinguishing of users (e.g., mean heart rate or mean respiration rate at rest or in a specific sleep stage such as deep sleep), a more advanced system may combine multiple features and thus an early integration approach is favored whereby the group of features are fed into a classifier. If training data (labelled data) are available, a supervised classification system can be employed, whereby a large training dataset is provided to the system to produce model parameters. Data from the first use (day or night signals) can be fed back to update a user specific classifier in order that the biometric “fingerprint” be increased in user specific accuracy. This could be achieved via an enrollment step, whereby a sample acquired template is stored in a database.”); and
 identifying the identification information in the selected certain list information (Figs. 4-7, Detailed Description, [0151-0211], “Based on the probability that a specific user is detected, the system accesses an identity and access management (IAM) system in order to check for a likely candidate. A statistical comparison is performed, and a decision is made to either authenticate the human's biometric as valid (and grant or check an associated authorisation level—or refer to a separate database for same) or to reject the biometric (not authenticate the user).”).

Regarding claim 10, Shouldice discloses a non-transitory recording medium recording an identification program (Fig. 23C, memory, #4260;l Detailed Description, [0376], “In some forms of the present technology, the central controller 4230 is configured to implement the one or more methodologies described herein such as the one or more algorithms 4300 expressed as computer programs stored in a non-transitory computer readable storage medium, such as memory 4260”) which causes a computer (Fig. 23C, central controller, #4230; Detailed Description, [0368-0377]) to achieve the functional aspects of claim 9. Thus, claim 10 is rejected under the same reasoning as claim 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shouldice in view of Veltz, United States Patent Application Publication No. US 2017/0173262 A1. 

Regarding claim 4, Shouldice discloses every element of claim 1 but does not explicitly disclose 
wherein the factor information includes information representing viscosity of blood.
However, Shouldice does disclose wherein the factor information includes information representing pressure or volume of blood (Detailed Description, [0081]).
Veltz, in a similar field of endeavor, discloses wherein the factor information includes information representing viscosity of blood. (Detailed Description, [0039], “Embodiments of the invention can comprise one or more sensors,… Viscometer”).
It would have been obvious one of ordinary skill in the art to have modified the factor information of Shouldice to include the teachings of Veltz in such a way to provide wherein the factor information includes information representing viscosity of blood. The motivation to combine these is to track blood characteristics to biometrically identify a subject (See inter alia, Shouldice, Detailed Description, [0240], “The system can update the biometric data, such as in a database or library, during the day, and at night, from wearable sensors, including breathing rate, heart rate, motion patterns, galvanic skin response, blood pressure (also accelerometer for daytime breathing rate, and using “liveness” data from other sensors such as video).”), which is in line with a main purpose of Shouldice. The fact that Veltz also is directed towards a personal wearable device comprising sensors for medical purposes (Veltz, Figs. 1-2, Summary, [0007-0026]), makes this combination more easily implemented.  

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shouldice in view of Kovacs, United States Patent Application Publication No. US 2017/0148240 A1.

Regarding claim 5, Shouldice discloses every element of claim 1 but does not explicitly disclose wherein 
the list information includes information representing a kind of medicine taken at measuring the pulse wave of the biological subject and 
the at least one processor is configured to execute the instructions to identify the certain list information based on the information representing a kind of medicine taken by the identification target and the generated factor information.

Kovacs, in a similar field of endeavor, discloses an identification device (Fig. 1, generally, device 109-1, 109-2) wherein:
the list information includes information representing a kind of medicine taken at measuring the pulse wave of the biological subject (Detailed Description, [0109-0112], “The controlled access, for example, allows a physician corresponding with the data to access the clinical indication data for interpretation. For example, the physician can give a prescription to the user to access all information in the user profile. In response to the prescription, the remote user-physiologic device 109 and/or the scale allows the user to access the clinical indication data. Further, the physician can prescribe medicine to the user based on the profile and the remote user-physiologic device 109 and/or the scale provides an indication to the user that a prescription for medicine is ready. The physician may provide instructions or further explanation for the user, which is sent and displayed using the scale and/or another user-device. Such information includes life-style suggestions, explanation for how to use the prescribed medicine and/or why it is prescribed, and/or other advice, such as symptoms that the user should watch for. For instance, the clinical indication data may suggest that the user has a heart condition and/or disorder. The physician may prescribe medicine to the user and/or provide potential symptoms that the user should watch for and/or should go to the physician's office or an emergency room if the symptoms arise. In this manner, the scale and/or remote user-physiologic device 109 controls access to Rx health information is used to remotely monitor health of the user and/or provide physician services… For example, the data can include fitness data, cardio-related data, user input data (e.g., calorie counts/food intake, drug dosage, treatment, sleep schedule),”) and 
the at least one processor is configured to execute the instructions to identify the certain list information based on the information representing a kind of medicine taken by the identification target and the generated factor information (Detailed Description, [0109-0113], “In this way, the scale is used as a hub for collecting and correlating data corresponding to a user. For example, the data can include fitness data, cardio-related data, user input data (e.g., calorie counts/food intake, drug dosage, treatment, sleep schedule), sleep schedule (e.g., directly input from a smartbed and/or other body accessory), among other data. The scale collects the various data and correlates the data with a user profile corresponding with the user. In various embodiments, the data from one of the remote user-physiologic devices may conflict with data obtained by the scale. In such instances, the data obtained by the scale is used and the data from the remote user-physiologic device is discarded. That is, the data from the scale is the default data as the scale may include greater processing resources and/or obtain higher quality signals than the remote user-physiologic device… although the present embodiments illustrates the remote user-physiologic device 109 or the scale performing the various additional processing, embodiments are not so limited. For example, external circuitry can perform the processing and update the user profile, which may be stored on the external circuitry, the remote user-physiologic device 109, or the scale. The user profile can be accessed by the scale, the remote user-physiologic device 109, or the external circuitry, in response to authorization. The authorization can, in some embodiments, include dual-authorization. In response to the authorization, various data is displayed to the user, such as on a user display of the remote user-physiologic device 109 or the scale. The user, in various embodiments, can establish where to display data, based on user preferences stored in the user profile.”  Summary, [0008-0017]).

It would have been obvious to one of ordinary skill in the art to have modified the list information and processor within Shouldice to include the teachings of Kovacs in such a way to provide the list information includes information representing a kind of medicine taken at measuring the pulse wave of the biological subject and the at least one processor is configured to execute the instructions to identify the certain list information based on the information representing a kind of medicine taken by the identification target and the generated factor information. The motivation to combine these arts is to use medicinal intake to further authenticate and provide access control for unique users, in addition to allowing medical care providers to recommend further treatment (Kovacs, Summary, [0008-0017], “Biometrics, as used herein, are metrics related to human characteristics and used as a form of identification and access control. Scale-based biometrics includes biometrics that are obtained using signals collected by the data-procurement circuitry of the scale (e.g., using electrodes and/or force sensors)… Data obtained by the data-procurement circuitry is processed, using the processing circuitry, while the user is standing on the platform and cardio-related physiologic data corresponding to the collected signals is generated therefrom. Further, scale-based biometric of the user are identified using the collected signals, and therefrom, user data, including data indicative of the user's identity and the generated cardio-related physiologic data, is validated as concerning a specific user associated with the scale-based biometrics. Using the communication activation circuitry, communication is activated between the scale and a remote user-physiologic device in response to the identified scale-based biometric and receiving authorization data from the remote user-physiologic device”; Detailed Description, [0109-0113], “In this way, the scale is used as a hub for collecting and correlating data corresponding to a user. For example, the data can include fitness data, cardio-related data, user input data (e.g., calorie counts/food intake, drug dosage, treatment, sleep schedule), sleep schedule (e.g., directly input from a smartbed and/or other body accessory), among other data. The scale collects the various data and correlates the data with a user profile corresponding with the user. In various embodiments, the data from one of the remote user-physiologic devices may conflict with data obtained by the scale. In such instances, the data obtained by the scale is used and the data from the remote user-physiologic device is discarded. That is, the data from the scale is the default data as the scale may include greater processing resources and/or obtain higher quality signals than the remote user-physiologic device… although the present embodiments illustrates the remote user-physiologic device 109 or the scale performing the various additional processing, embodiments are not so limited. For example, external circuitry can perform the processing and update the user profile, which may be stored on the external circuitry, the remote user-physiologic device 109, or the scale. The user profile can be accessed by the scale, the remote user-physiologic device 109, or the external circuitry, in response to authorization. The authorization can, in some embodiments, include dual-authorization. In response to the authorization, various data is displayed to the user, such as on a user display of the remote user-physiologic device 109 or the scale. The user, in various embodiments, can establish where to display data, based on user preferences stored in the user profile.”). The fact that both Shouldice and Kovacs disclose biometric based user-worn devices that provide authentication and security functions makes this combination more easily implemented.

Regarding claim 6, Shouldice discloses every element of claim 1 but does not explicitly disclose
wherein the list information includes information representing a volume of water taken at measuring the pulse wave of the biological subject and
 the at least one processor is configured to execute the instructions to identify the certain list information based on the information representing a volume of water taken by the identification target and the generated factor information.

Kovacs, in a similar field of endeavor, discloses an identification device (Fig. 1, generally, device 109-1, 109-2) wherein:
qthe list information includes information representing a volume of water taken at measuring the pulse wave of the biological subject (Summary, [0008], “Impedance measurements are made through the feet to measure fat percentage, muscle mass percentage and body water percentage. Additionally, foot impedance-based cardiovascular measurements are made for an ECG and sensing the properties of blood pulsations in the arteries, also known as impedance plethysmography (IPG), where both techniques are used to quantify heart rate and/or pulse arrival timings (PAT)”; Detailed Description, [0166], “As may be clear to one skilled in the art, these methods of simultaneous measurement of impedance in the leg and foot can be used for standard Body Impedance Analysis (BIA), aiming at extracting the relative content of total water, free-water, fat mass and other body composition measures.”) and
 the at least one processor is configured to execute the instructions to identify the certain list information based on the information representing a volume of water taken by the identification target and the generated factor information (Detailed Description, [0166], “Impedance measurements for BIA are typically done at frequencies ranging from kilohertz up to several megahertz. The multi-frequency synchronous detection measurement methods described above can readily be used for such BIA, provided that low-pass filtering (345, FIGS. 3a and 3b) instead of band-pass filtering (330, FIGS. 3a and 3b) is performed following the demodulation. In certain embodiments, a separate demodulator channel may be driven by the quadrature phase of the excitation signal to allow the imaginary component of the body impedance to be extracted in addition to the real component. A more accurate BIA can be achieved by measuring both the real and imaginary components of the impedance.”; See also Summary, [0008-0010], “And, the processing resource, in response, identifies a scale-based biometric of the user using the collected signals, and therefrom, validates user data, including data indicative of the user's identity and the generated cardio-related physiologic data, as concerning a specific user associated with the scale-based biometric.”).

It would have been obvious to one of ordinary skill in the art to have modified the list information and processor within Shouldice to include the teachings of Kovacs in such a way to provide wherein the list information includes information representing a volume of water taken at measuring the pulse wave of the biological subject and the at least one processor is configured to execute the instructions to identify the certain list information based on the information representing a volume of water taken by the identification target and the generated factor information. The motivation to combine these arts is to use water measurements to further authenticate and provide access control for unique users (Kovacs, Summary, [0008-0017], “Biometrics, as used herein, are metrics related to human characteristics and used as a form of identification and access control. Scale-based biometrics includes biometrics that are obtained using signals collected by the data-procurement circuitry of the scale (e.g., using electrodes and/or force sensors)… Data obtained by the data-procurement circuitry is processed, using the processing circuitry, while the user is standing on the platform and cardio-related physiologic data corresponding to the collected signals is generated therefrom. Further, scale-based biometric of the user are identified using the collected signals, and therefrom, user data, including data indicative of the user's identity and the generated cardio-related physiologic data, is validated as concerning a specific user associated with the scale-based biometrics. Using the communication activation circuitry, communication is activated between the scale and a remote user-physiologic device in response to the identified scale-based biometric and receiving authorization data from the remote user-physiologic device”). The fact that both Shouldice and Kovacs disclose biometric based user-worn devices that provide authentication and security functions makes this combination more easily implemented. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KWIN XIE/Primary Examiner, Art Unit 2626